The decision of the; court is amended so as to read: This court holds that the finding of the Special Term, that the contract was terminated, is not supported by the evidence. The-judgment is; therefore, modified so as to provide that the complaint be and the-same is dismissed upon the ground that at the time of the commencement of thisáction no cause of action had arisen in behalf of the plaintiff as against the; defendants, or either of them; further, that the defendant Glens Falls Gas and Electric Light Company recover of the plaintiff the Hudson River Water Power-Company the sum or §3,750, with interest on half thereof from November 20, 1902, and on the other half thereof from December 20, 1902, together with the-sum of §131.82 costs, making all told the sum of 84,397.44, and that said defendant have execution therefor; that the other counterclaims of the defendant the-Glens Falls Gas and Electric Light Company be dismissed upon the ground that, neither at the time of the commencement of this action nor at the time of the; interposition of said counterclaims had any cause of action in respect of the matters contained therein arisen in behalf of the defendant pleading the same as. against the plaintiff. As thus modified the judgment is affirmed,_ with costs to-the defendant Portland Cement Company against the plaintiff, and without costs., to the other parties.